Citation Nr: 1142945	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  10-30 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently rated 40 percent disabling.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to March 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to a rating in excess of 20 percent for bilateral hearing loss.

In December 2010 and October 2011, the Board remanded the claim for additional development.  

In August 2011, the RO increased the rating for bilateral hearing loss to 40 percent, effective September 4, 2009; which the RO found was the date of the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has at worst Level IX hearing in the right ear and Level VI hearing in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85Diagnostic Code 6100; § 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court had also held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: 1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; 2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; 3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and 4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  The generic first, third, and fourth elements of the veteran's court's decision were not disturbed by the Federal Circuit's decision and were satisfied by a December 2009 letter issued prior to the initial adjudication of the claim.  

In the December 2009 letter, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for increased rating.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the December 2009 letter informed the Veteran that he should submit all relevant evidence in his possession.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the December 2009 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  In April 2011, the Veteran stated that records from his private primary care provider were not relevant to the appeal and that all relevant evidence had been submitted.  

Additionally, the Veteran was provided a VA audiology examination in January 2010, June 2010, and July 2011 to assess the severity his bilateral hearing loss. 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The July 2011 examiner noted the Veteran's complaints, assessed the severity of the hearing loss, and discussed the types of situations where his hearing loss impacts him the most.  Therefore, the examiner fully considered the functional effects of the disability.

In accordance with the Board's remand instructions, the Veteran's VA treatment records beginning in June 2010 were obtained and associated with the claims file; clarification regarding the speech discrimination methods used in a March 2011 audiogram were obtained from the private audiologist; the Veteran provided information about relevant VA and private treatment records; the July 2011 VA examination was conducted; and an August 2011 supplemental statement of the case was issued.  Since the record reflects compliance with the December 2009 and October 2011 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Savage v. Shinseki, 24 Vet. App. 124 (2010) (holding VA may have a duty to obtain clarification from private examiners of the criteria used to evaluate reported hearing loss). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Increased Rating, Hearing Loss

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).
Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2011).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (b) (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

A March 2005 rating decision granted service connection for hearing loss, with a 20 percent rating assigned, effective March 15, 2004.  The Veteran submitted a claim for increased rating on September 4, 2009.  The relevant focus for adjudicating this claim is the period beginning one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2011).

Multiple audiograms were performed during the appellate period and the most severe bilateral hearing impairment was found during the July 2011 VA examination, where pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
90
85
90
95
90
LEFT
65
65
70
90
73

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and 80 percent in the left ear.  Sensorineural hearing loss was noted bilaterally and mixed hearing loss was found in the right ear.  

During the examination, the Veteran stated that he has extreme difficulty understanding words.  He reported that he could not understand his wife when he is driving, he could not follow conversations in groups, and he could not understand the television or church services.  

As the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) were 55 decibels or more in each ear, the Roman numeral designation for hearing impairment will be obtained from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  

In the right ear, the puretone threshold average of 90 decibels with a speech recognition score of 48 percent translates to Level IX hearing impairment under Table VI and Level VIII under Table VIa.  With respect to the left ear, the puretone threshold average of 73 decibels with a speech recognition score of 80 percent translates to Level IV hearing impairment under Table VI and Level VI under Table VIa.    

Utilizing the highest Roman numeral designations found under each table, Level IX hearing impairment in one ear and Level VI hearing impairment in the other ear warrants a 40 percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100, 38 C.F.R. § 4.86 (a).  

There is no evidence that the hearing loss disability has met or approximated the criteria for an increased rating in excess of 40 percent at any time during the appeal period.  38 C.F.R. § 4.7, 4.21.  Since the weight of evidence is against the claim, an increased rating on a schedular basis is denied.

The August 2011 rating decision granted an increased rating of 40 percent, effective September 4, 2009, the date the claim was received.  The Veteran would potentially be entitled to that rating up to a year prior to the date of claim, if an increase became factually ascertainable during that period.  38 C.F.R. § 3.400(o) (2011).  

Prior to the July 2011 VA examination, the evidence of record did not support an increased rating in excess of 20 percent, and there was no showing of an increase occurring in the year prior to September 4, 2009.  During this period the Veteran received VA outpatient treatment for removal of cerumen (wax) in his ears and maintenance on his hearing aids without a reported increase in disability.

The Veteran received three VA audiograms during the appellate period prior to the July 2011 VA examination.  In September 2009, the puretone threshold average in the right ear was 76, with a 72 percent speech discrimination score.  In the left ear, the puretone threshold average was 63, with a speech recognition score of 84 percent.  An exceptional pattern of hearing was not found.  The audiogram results translate into Level VI hearing in the right ear and Level III hearing in the left ear under Table VI, which warrants a 10 percent rating under the applicable criteria.  
38 C.F.R. § 4.85, Diagnostic Code 6100, 38 C.F.R. § 4.86 (a).  

In the January 2010 VA examination, the puretone threshold average in the right ear was 71, with a 70 percent speech discrimination score.  In the left ear, the puretone threshold average was 65, with a speech recognition score of 78 percent.  An exceptional pattern of hearing was found under 38 C.F.R. § 4.86 (a).  The audiogram results translated into Level VI hearing in the right ear and Level V hearing in the left ear under Table VIa, which warranted a 20 percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100, 38 C.F.R. § 4.86 (a).  

Finally, during a June 2010 VA examination, the puretone threshold average in the right ear was 74, with an 80 percent speech discrimination score.  In the left ear, the puretone threshold average was 63, with a speech recognition score of 70 percent.  An exceptional pattern of hearing was not found.  The audiogram results translated into Level V hearing in the right ear and Level V hearing in the left ear under Table VI, which warranted a 20 percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100, 38 C.F.R. § 4.86 (a).  

The Board notes the July 2010 private audiogram submitted by the Veteran, but finds that it does not meet the standards required under the regulations for a hearing examination.  First, 38 C.F.R. § 4.85 (a) requires that the examination must include a controlled speech discrimination test utilizing Maryland CNC testing and the private audiologist clarified in a March 2011 statement that CID-W20 word lists were used instead.  Second, the report included both air conduction and bone conduction results without stating which method more accurately reflected the Veteran's hearing impairment and a puretone threshold at 3000 Hertz was not provided for the bone conduction method.  

Even if the Board accepted the results of the July 2010 private audiogram, a rating in excess of 40 percent would not be warranted.  The puretone threshold average using air conduction was 74 percent in the right ear and 64 percent in the left ear, with a 68 percent and 72 percent speech discrimination score respectively.  This translates to Level VI hearing in the right ear and Level V hearing in the left ear under both Table VI and VIa, which warrants only a 20 percent rating.  

Therefore, based on the foregoing, a disability rating in excess of 40 percent for bilateral hearing loss is not warranted and claim must be denied.  


Extraschedular Rating

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1) (2011), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran has reported various functional difficulties as a result of his hearing loss.  As noted above, these have included difficulty hearing normal conversation in groups, great difficulty understanding what was said on television and during church services, and difficulty hearing his wife when he's driving.  The rating criteria contemplate functional difficulties resulting from hearing loss.  38 C.F.R. § 4.85-86; see Martinak.  

Total Rating for Compensation Based on Individual Unemployability (TDIU)

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The United States Court of Appeals for the Federal Circuit has held that TDIU is not raised in the appeal of an initial rating or claim for increase unless the Roberson elements are present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case the Veteran has not alleged unemployability, and there is no other evidence of unemployability.  During a March 2005 VA examination, the Veteran stated that he had worked as an industrial engineer for over 40 years.  The Veteran has not contended that his hearing loss impairment and tinnitus (his only service-connected disabilities) render him unemployable, and there is no other evidence of unemployability.  

He was informed in the December 2009 VCAA letter that to support the claim for an increased rating, the medical or lay evidence must show a worsening or increase in severity and the effect that worsening or increase has on his employment and daily life.  He has not submitted any such evidence.  Thus, further consideration of entitlement to TDIU is not warranted.


ORDER

An increased rating for bilateral hearing loss is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


